Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Sparkman on 3/10/2021.
The application has been amended as follows: 
In the claims:
	
Claim 1
1.	(Currently Amended)  A method for causing an online platform to modify an interactive computing environment based on an interface experience metric, comprising:
	identifying, by a processor executing program code instructions, interaction data associated with user interactions with a user interface of the interactive computing environment;
	computing, by a processor executing program code instructions, goal clusters of the interaction data by performing an n-gram clustering operation based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions;
	performing, by a processor executing program code instructions, inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters;

	assigning, by a processor executing program code instructions, the additional sequences to the goal clusters with greatest likelihood values;
	computing, by a processor executing program code instructions, interface experience metrics of the additional sequences using the rewards and the policies corresponding to the goal clusters of the additional sequences; and
transmitting, by a processor executing program code instructions, the interface experience metrics to the online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.

Claim 2-3
2-3.	(Canceled)	

Claim 9
9.	(Currently Amended)  A computing system comprising: 
means for identifying interaction data associated with user interactions with a user interface of [[the ]]an interactive computing environment;
	means for computing goal clusters of the interaction data by performing an n-gram clustering operation based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions;
	means for performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters;
	means for computing likelihood values of additional sequences of user interactions falling within the goal clusters based on the policies corresponding to each of the goal clusters;
	means for assigning the additional sequences to the goal clusters with greatest likelihood values;

means for transmitting the interface experience metrics to [[the ]]an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.

Claim 10-11	
10-11.	(Canceled)	

Claim 15
15.	(Currently Amended)  A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
	identifying interaction data associated with user interactions with a user interface of [[the ]]an interactive computing environment;
	computing goal clusters of the interaction data by performing an n-gram clustering operation based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions;
	performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters;
	computing likelihood values of additional sequences of user interactions falling within the goal clusters based on the policies corresponding to each of the goal clusters;
	assigning the additional sequences to the goal clusters with greatest likelihood values;
	computing interface experience metrics of the additional sequences using the rewards and the policies corresponding to the goal clusters of the additional sequences; and
transmitting the interface experience metrics to [[the ]]an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.
Claim 16-17
16-17.	(Canceled)

Reasons for Allowance
Claims 1, 4-9, 12-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 15 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious the limitations “computing, by a processor executing program code instructions, goal clusters of the interaction data by performing an n-gram clustering operation based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions; performing, by a processor executing program code instructions, inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters” in the specific combinations as recited in claim 1.
As to claim 9:
The prior art of record does not disclose or render obvious the limitations “means for computing goal clusters of the interaction data by performing an n-gram clustering operation based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions; means for performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters” in the specific combinations as recited in claim 9.
As to claim 15:
The prior art of record does not disclose or render obvious the limitations “computing goal clusters of the interaction data by performing an n-gram clustering operation based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions; performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters” in the specific combinations as recited in claim 15.
Claims 4-8, 12-14, and 18-20 depend on one of independent claims 1, 9, and 15, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173